Citation Nr: 1647949	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a disability of the right second toe.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the VA RO.

This appeal was previously before the Board in May 2015, when after granting a 20 percent evaluation for the right toe disability, the Board remanded the Veteran's claim in order to obtain a transcript of the Veteran's April 2011 hearing before RO personnel.  A transcript of this hearing has been associated with the record, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In May 2015, the Board also remanded the issues of entitlement to service connection for a right ankle disability and a total disability rating based on individual unemployability (TDIU).  A January 2015 rating decision granted service connection for a right ankle disability and a TDIU.  When an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the assigned effective date.  In this case, the grant of service connection and a TDIU extinguished these issues before the Board.  Therefore, the claims for service connection for a right ankle disability and a TDIU are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).






FINDING OF FACT

The Veteran's disability of the right second toe is manifested by no worse than moderate to severe symptoms. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a disability of the right second toe is denied.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a Veteran in connection with a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran received all appropriate notice in August 2007.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in April 2009, August 2011, November 2014, and October 2015.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has raised any issues as to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran participated in a hearing before the undersigned in October 2012, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-84.  38 C.F.R. § 4.71a (2016).  The Veteran's disability of the right second toe is currently evaluated as 20 percent disabling under the Diagnostic Code applicable to "other" foot injuries, which provides, in pertinent part, for a 20 percent rating for moderately severe injury, a 30 percent rating for severe injury, and a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a (2016).  Words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  

The Board has reviewed the remaining Diagnostic Codes relating to foot disabilities and finds that they are not applicable to the Veteran's service-connected disability of the right second toe.  While the Veteran's primary diagnosed disability in this case is hammer toe affecting the right second toe, the Diagnostic Code applicable to hammertoe provides for a maximum 10 percent evaluation, which is less than the Veteran's existing 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2016).  

Turning to the facts in this case, the Veteran filed his claim for an increased rating in July 2007.  In June 2008, the Veteran complained of chronic pain in his toes and swelling in his feet if he walked too long.  In September 2008, a physician noted pain, warmth, guarding, and edema on the plantar and dorsal aspects of the second metatarsophalangeal (MP) joint of the right foot.  A September 2008 x-ray examination of the Veteran's right foot showed degenerative changes of the proximal interphalangeal joint of the right second toe.  

In October 2008, it was noted that the Veteran had pain on palpation of the second MP joint of the right foot that was exacerbated with dorsiflexion.  The Veteran was diagnosed with capsulitis of the second MP joint of the right foot.  In a separate record, the Veteran was noted to have chronic foot pain consistent with capsulitis and metatarsalgia.  The Veteran additionally had a bunion with hallux abductovalgus of the right foot with limited joint mobility.  

In December 2008, the Veteran was preoperatively diagnosed with a hallux abductovalgus deformity with bunion of the right foot and a hammertoe deformity of the second digit of the right foot with MP joint contracture.  The Veteran underwent an Austin-Youngswick metatarsal osteotomy with bunionectomy of the right food, a second metatarsal shortening osteotomy of the right foot, a second proximal interphalangeal joint arthrodesis of the right foot, and a flexor tenetomy of the second digit of the right foot.  The Veteran received a 100 percent evaluation based on convalescence from December 15, 2008 until May 31, 2009.

In an August 2009 radiological report, it was noted that the Veteran had stable hardware and surgical changes with slight further healing of the first metatarsal following the December 2008 surgical procedures.  During an October 2009 general examination, the Veteran was noted to have swelling of the right foot, and the Veteran experienced pain when standing and walking.  

The Veteran participated in a hearing before RO personnel in April 2011, at which time the Veteran described an inability to put pressure on his second right toe, which caused him to alter his gait.  The Veteran described experiencing symptoms such as swelling and stiffness.  

In April 2011, the Veteran underwent a surgery to address the painful hardware and hammertoe deformity in the second digit of the Veteran's right foot.  The Veteran underwent an arthroplasty of the distal interphalangeal joint of the right second toe and a capsulotomy and tenotomy of the right second MP joint.  Following the Veteran's surgery, the Veteran received a 100 percent evaluation based on convalescence from April 27, 2011 until June 30, 2011.

The Veteran underwent a VA examination in August 2011, at which time the Veteran stated that since his April 2011 surgery, he could not bend his second right toe and had pain with walking and weight bearing.  The Veteran complained of pain, swelling, heat, stiffness, and weakness.  The Veteran did not experience flare-ups of joint disease, but he was unable to stand for more than a few minutes, and he could not walk more than a few yards.  

Upon examination, the examiner noted swelling, tenderness, and abnormal weight bearing.  The Veteran had swelling of the second right toe and dorsum of the right foot at the base of the second toe.  The MP joint of the second right toe was tender to palpation, and it was fixed in extension with a surgical scar on the dorsum.  Callosities indicating abnormal weight-bearing were noted.  No claw foot was present.  The Veteran had a slow, antalgic gait with the use of one cane.  The examiner diagnosed the Veteran with hammertoe of the second toe of the right foot, status-post four corrective surgeries with residuals of pain and decreased motion of the second toe. 

In a September 2011 radiological report, it was noted that the Veteran had fusion of the right second proximal interphalangeal joint and marked degenerative changes throughout the toes of the right foot.  

During his October 2012 hearing before the Board, the Veteran indicated that he suffered from pain that extended from his toe through his entire right foot.  

The Veteran underwent an additional VA examination in November 2014, at which time the Veteran reported experiencing pain in his right second toe that created functional impairment in the form of an inability to stand or walk for greater than five minutes at a time.  Upon physical examination, the examiner noted that the Veteran had functional loss in the form of weakened movement, painful movement, pain on weight-bearing, swelling, disturbance of locomotion, and interference with standing.  It was noted that the Veteran had a hammertoe deformity of the right second toe that had been resolved following a surgical correction.  The examiner stated that the Veteran's right second toe had swelling and pain, and it was tender to palpation.  

The Veteran underwent an additional VA examination in October 2015, at which time the examiner diagnosed the Veteran with an injury to the right second toe with postoperative hammertoe deformity and neuroma.  The Veteran complained of constant, throbbing pain and swelling of the right foot.  The Veteran indicated that he could not walk like he used to, and he could not stand for more than 5 minutes.  The Veteran did not have extreme tenderness of the plantar surfaces of the right foot, decreased longitudinal arch height, marked deformity of the foot, or marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon.  The Veteran had Morton's neuroma and hammertoe of the right foot with surgical repair.  Hallux valgus, hallux rigidus, and acquired pes clavus were not present.  There was no malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had pain in his right foot that contributed to functional loss in the form of pain on weight bearing, disturbance of locomotion, and interference with standing.  Flare-ups of the Veteran's condition resulted in slower mobility and limited standing and walking ability.  The Veteran's right foot condition created functional impact in the form of a limited ability to walk and stand for prolonged periods of time, but it did not create a functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In February 2016, the Veteran's private physician indicated that the Veteran had severe, chronic, intractable pain in his right foot, ankle, knee, and hip.  The physician noted that the Veteran had a hammer toe deformity on his right large toe with significant angulation, arthritis, and crepitation.  

Turning now to an application of the pertinent regulations to the facts in this case, the Board finds that a rating in excess of 20 percent is unavailable to the Veteran at any time.  As noted above, a greater 40 percent disability rating under the Diagnostic Code applicable to "other" foot injuries would require actual loss of use of the right foot, which the medical evidence has not shown, and which the Veteran has not alleged.  Throughout the period on appeal, the Veteran has maintained an ability, albeit limited, to ambulate and stand on his right foot. 

With a 40 percent evaluation excluded, a greater 30 percent evaluation of the Veteran's right toe disability would require a "severe" injury of the foot, which the Board finds that the evidence has not demonstrated.  While a private physician, for example in February 2016, described the Veteran's level of pain as "severe," the physician did so in the context of describing impairment of the Veteran's right lower extremity generally, not specifically the impairment associated with the Veteran's right second toe.  Clinicians have not otherwise described the impairment associated with the Veteran's right second toe disability as "severe," and the Board cannot find that the medical evidence supports such a finding.  The Veteran has maintained an ability to stand and walk and stand for up to five minutes at a time, with a slow, antalgic gait.  While an August 2011 examiner indicated that the Veteran "could not walk more than a few yards," such observation is inconsistent with the Veteran's use of only a cane, rather than a wheelchair, for ambulation.  With the Veteran maintaining a limited ability to walk and stand, the Board cannot find that the Veteran's disability of the right second toe alone results in symptoms approximating a severe injury of the foot.  

In considering this Diagnostic Code, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2016).  In this case, while the Veteran's disability is not rated based on the range of motion of the second right toe, the Board notes that VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  While the Board accepts the credible contentions of the Veteran that his right second toe disability causes him to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  

Accordingly, the preponderance of the evidence is against an increased rating.  38 C.F.R. § 4.3.



Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right second toe disability that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's condition is fully addressed by the schedular rating criteria under which such disability is rated.  The Veteran's complaints regarding his right second toe disability focus most on symptoms such as painful movement.  The Board finds that such manifestations of the Veteran's disability are fully contemplated by the rating schedule.  In fact, the Veteran has been assigned a 20 percent schedular rating specifically because the Veteran's pain has been shown to cause impairment of a moderately severe degree.  The Board finds that there are no additional symptoms of the Veteran's right second toe disability that are not addressed by the rating schedule.  Moreover, in determining whether the Veteran's right second toe disability is moderately severe or severe, the Board has necessarily considered all of the Veteran's right foot symptomatology within the assignment of the schedular rating.  Therefore referral for consideration for an extra-schedular rating is not warranted.


ORDER

A rating in excess of 20 percent for a disability of the right second toe is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


